December 17, 2004


Mr. Joe  Ed  Bunton
925 North Link Street
Palestine, TX 75801

Mr. Mike A. Hatchell
Locke Liddell & Sapp, LLP
100 Congress Ave., Suite 300
Austin, TX 78701-4042
Mr. George Chandler
Chandler Law Offices
P. O. Box 340
Lufkin, TX 75901

RE:   Case Number:  03-0974
      Court of Appeals Number:  12-97-00376-CV
      Trial Court Number:  37488

Style:      JOE ED BUNTON
      v.
      BASCOM W. BENTLEY III

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice O'Neill not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Cathy S.   |
|   |Lusk           |
|   |Ms. Janice     |
|   |Staples        |